Exhibit 10.3


BALDWIN TECHNOLOGY COMPANY, INC.


NON-PLAN OPTION GRANT CERTIFICATE


This Certificate evidences the grant by Baldwin Technology Company, Inc. (the
“Company”) of an option (the “Non-Plan Option”) to the individual whose name
appears below, covering the specific number of shares of Common Stock of the
Company ("Stock") set forth below.  The Non-Plan Option was not granted pursuant
to the provisions of the 2005 Equity Compensation Plan (the "Plan") of the
Company but was granted pursuant to the following express terms and conditions
(even though the Non-Plan Option was not granted to the Grantee pursuant to the
Plan, capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Plan):


1.
Name of individual to whom the Non-Plan Option was granted ("Grantee"):

Mark T. Becker


2.
Number of Shares of Stock of the Company which are subject to the Non-Plan
Option: 200,000 shares of Class A Common Stock



3.
Exercise price of shares subject to the Non-Plan Option: $1.20 per share



4.
Date of Grant of the Non-Plan Option: October 1, 2010



5.
Vesting and Exercisability:  The Non-Plan Option shall vest and become
exercisable on October 1, 2011 as to the entire Number of Shares granted on the
Date of Grant; provided, however, if prior to October 1, 2011, the employment of
the Grantee by the Company pursuant to the Employment Agreement dated January 5,
2011 between the Company and Grantee (the “Employment Period”) is terminated (A)
by the Company without Cause or (B) by the Grantee (1) for Good Reason or (2)
within three (3) months following a Change of Control for any reason or no
reason or (C) due to the Grantee’s death or permanent disability or incapacity,
the Non-Plan Option shall immediately vest and shall become exercisable as to
the entire Number of Shares.



6.
Expiration or Termination date of the Non-Plan Option:  The Non-Plan Option
shall expire, if not sooner exercised, as of the close of business on September
30, 2020, regardless of Grantee’s status as an employee of the Company at any
time after the time when the Non-Plan Option shall vest and become exercisable
and prior to the date of exercise of the Non-Plan Option; provided, however, if
prior to October 1, 2011, the Employment Period is terminated (y) by the Company
for Cause or (z) by the Grantee without Good Reason and not within three (3)
months following a Change of Control, the Non-Plan Option shall expire at such
time.



7.
Type of Option:  Non-qualified stock option.

 
1

--------------------------------------------------------------------------------

 
 
Even though the Non-Plan Option has not been granted pursuant to the Plan, the
text and all of the terms and provisions of the Plan (other than the terms and
provisions of Section 6 (Limitations on Awards) of the Plan) are incorporated
herein by reference, and the Non-Plan Option is subject to such terms and
provisions in all respects other than as set forth in this Non-Plan Option Grant
Certificate.  The Grantee hereby acknowledges receipt of a copy of the Plan as
presently in effect.


At any time when the Grantee wishes to exercise the Non-Plan Option, in whole or
in part, the Grantee shall submit to the Company a written notice of exercise,
specifying the exercise date
and the number of shares to be exercised.  Upon exercise, the Grantee shall
remit to the Company the exercise price, plus an amount sufficient to satisfy
the withholding tax obligations of the Company, if any, that may arise in
connection with such exercise.
 
BALDWIN TECHNOLOGY COMPANY, INC.
  Accepted and Agreed to:                                
By: /s/Gerald A. Nathe
  By: 
/s/Mark T. Becker
 
Gerald A. Nathe
   
Mark T. Becker
 
Chairman of the Board
       

 
2